DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/19/2022 has been entered.

Status of Claims
Currently, claim 4 is pending in the instant application.  All the amendments and arguments have been thoroughly reviewed but are deemed insufficient to place this application in condition for allowance.  The following rejections constitute the complete set being presently applied to the instant Application.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Any rejection not reiterated is hereby withdrawn in view of the amendments to the claims.  

 Claim Rejections - 35 USC § 112
Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. There are many factors to be considered when determining whether there is sufficient evidence to support determination that a disclosure does not satisfy the enablement requirements and whether any necessary experimentation is undue.  These factors  have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988).  Wands states at page 1404,

 “Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”

The nature of the invention and the breadth of the claims:
The invention is drawn to a method which comprises treating a human patient having SWS, KTWS or PWS by detecting a c.548G>A mutation in the GNAQ gene and administering a PKC inhibitor comprising staurosporine, CPG41251, bryostatin-1, KAI-9803, 7-hydroxystaurosporine, L-threo-dihydrosphingosine, PKC412, ilmofosine, Go6796, LY900003, LY333531, LY317615, edelfosine or fluvirusin B.
 The invention is in a class of inventions which the CAFC has characterized as 'the unpredictable arts such as chemistry and biology" (Mycolgen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Federal Circuit 2001)).

The amount of direction or guidance and Presence and absence of working examples:
The specification asserts that the inhibitors can be administered at therapeutically effective doses to prevent, treat, control, and provide an effective protective or therapeutic response.  The specification teaches identifying the GNAQ R183Q somatic mutation in patients with SWS and PWS (see para bridging pages 39-40). Although the specification teaches this mutation activates downstream MAP kinase signaling, the specification does not teach how this mutation is functionally associated with SWS or PWS.  
Other than asserting treatment with PKC inhibitors, the specification does not provide any guidance as to treatment of SWS, PWS, or KTWS, in any model, with any of the claimed compounds.  The specification does not teach the structure of any inhibitors encompassed by the claims which are capable of functionally preventing, treating, controlling, or providing an effective protective or therapeutic response for SWS.  

The state of the prior art and the predictability or unpredictability of the art:
Prior to and after the effective filing date of the instant claims, no therapies existed involving administration of the claimed PKC inhibitors for the treatment of SWS, KTWS, or PWS.  For example, Comi (Comi, A; Semin Pediatr Neurol. 2015, 22:4; Author manuscript pages 1-11) teaches that current treatment for PWS and SWS involves managing the symptoms, such as laser treatment (eg: pulsed dye laser (PDL)) starting in infancy when the birthmark is flat, smaller, and responds best, while SWS patients with epilepsy are treated with anticonvulsant therapy.  The post filing date art of Nguyen (Nguyen et al; International Journal of Molecular Sciences; 2019, vol 20) teaches that the pathogenesis of PWS/SWS remains largely elusive with two major hypothesis: nerve denervation and genetic mutation (page 5).  Nguyen teaches: “The regeneration and revascularization of PWS blood vessels induced by laser treatment, often occurs within one month after laser exposure, and is one of the crucial causes of inadequate clinical outcome.”  Nguyen teaches “ PDL-induced local hypoxia leads to upregulation of hypoxia-inducible factor 1-alpha and VEGF causing activation of angiogenesis pathways including phosphorylation of the mammalian target of rapamycin (mTOR) and p70S6 kinase. As a result, more angiogenic genes are transcribed and translated, leading to reformation and reperfusion of blood vessels.”  Nguyen teaches attempting to block this pathway using angiogenic inhibitors, such as rapamycin (RPM) and axitinib post-PDL treatment.  Nguyen teaches that in rodent skin, while both topical RPM and axitinib showed inhibition of the early stage of angiogenesis induced by PDL, blockage of the late stage of angiogenesis was ineffective (page 10).  Regarding the future of PWS/SWS treatment strategies, Nguyen teaches that a transgenic mouse model with GNAQ (R183Q) knock-in in ECs may be necessary to reveal the function of this somatic mutation in the development of PWS/SWS (page 11).  Nguyen also teaches that there is still lack of data to affirm that aberrant activation of MAPK and PI3K is the primary cause of PWS/SWS and that an animal model with phenotypes of vascular malformations will be essential to address this question (page 12).  

The level of skill in the art:
	The level of skill in the art is deemed to be high.

The quantity of experimentation necessary:
Although the specification asserts treatment of PWS, SWS, and KTWS with the claimed PKC inhibitors, the specification provides no guidance as to how to predictably achieve “treatment” encompassing, as defined by the specification, therapeutically effective doses to prevent, treat, control, and provide an effective protective or therapeutic response to the claimed diseases.  While the skilled artisan would be able to predictably identify PKC inhibitors, the claims require administration of the claimed inhibitors to treat PWS, SWS, and KTWS, where the specification provides no guidance as to how to achieve such a method.  As evidenced by the art in the relevant field, the experimentation required to achieve treatment of the claimed diseases would require a large amount of unpredictable trial and error experimentation.  This experimentation includes creating appropriate animal models to test the therapeutic effect of the claimed compounds before clinical trials can be designed.  This experimentation requires a large amount of inventive effort, with no predictability that any of the many steps involved will achieve predictable positive results.  Thus given the broad claims in an art whose nature is identified as unpredictable, the unpredictability of that art, the large quantity of research required to define these unpredictable variables, the lack of guidance provided in the specification, the absence of a working example balanced only against the high skill level in the art, it is the position of the examiner that it would require undue experimentation for one of skill in the art to perform the method of the claim as broadly written.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Jehanne Sitton whose telephone number is (571) 272-0752.  The examiner is a hoteling examiner and can normally be reached Mondays-Fridays from 8:00 AM to 2:00 PM.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571) 272-0731.  The fax phone number for this Group is (571) 273-8300.  
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.

	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/JEHANNE S SITTON/Primary Examiner, Art Unit 1634